17-10042-mg      Doc 125     Filed 01/10/19    Entered 01/10/19 14:20:43        Main Document
                                              Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 In re:                                                     NOT FOR PUBLICATION

                                                            Case No. 17-10042
                     BIBHU LLC,                             Chapter 11


                                               Debtor.

 MEMORANDUM OPINION AND ORDER DENYING APPLICATION FOR RULE 2004
                          DISCOVERY

        Pending before the Court is the Application for an Order Pursuant to Bankruptcy Rule

 2004 for Examination of the Debtor by Testimony of Robert Beard and Bibhu Mohapatra, and of

 Their LLC, Fly Art (“Application,” ECF Doc. # 118), filed by Alicia Vergara (“Vergara”). The

 Application is supported by the Declaration of Raymond A. Levites (ECF Doc. # 118-1).

        Bibhu Mohapatra (“Mohapatra”) and Robert Beard (“Beard”) filed an objection to the

 Application. (“Beard Objection,” ECF Doc. # 120.) Through non-debtor Fly Art LLC (“Fly

 Art”), Mohapatra and Beard indirectly own 54.68% of the equity of the debtor Bibhu LLC

 (“Debtor”). The Chapter 11 Trustee of the Debtor, Yann Geron, also filed an objection to the

 Application. (“Geron Objection,” ECF Doc. # 122.) Vergara filed a reply in support of the Rule

 2004 Application. (“Reply,” ECF Doc. # 123.)

        For the reasons set forth below, the Application for Rule 2004 discovery is DENIED.

                                      I.    BACKGROUND

        A.     Case Background

        On January 10, 2017, the Debtor commenced its chapter 11 case. On March 28, 2018,

 the Court entered an order directing the appointment of a Chapter 11 Trustee, and on April 9,

 2018, the Court approved the appointment of Yann Geron as Chapter 11 Trustee. On October

 16, 2018, Geron moved for an order authorizing him to conduct a Rule 2004 examination of, and
17-10042-mg         Doc 125       Filed 01/10/19       Entered 01/10/19 14:20:43               Main Document
                                                      Pg 2 of 6


 production of documents from, Bank of America, N.A., JP Morgan Chase Bank, N.A., and TD

 Bank, N.A. (ECF Doc. # 113.)

         B.       The Rule 2004 Application

         Vergara seeks an order authorizing extensive Rule 2004 discovery, including

 examination of witnesses and document production, from the Debtor (documents only), Beard,

 Mohapatra, and Fly Art. See Application at 3–4.

         C.       The Beard Objection

         Mohapatra and Beard argue that Vergara has failed to establish good cause for the Rule

 2004 examination of Mohapatra and Beard. (Beard Objection at 6.) Mohapatra and Beard

 contend that it is not clear what “claim” the applicant is seeking to establish by means of the

 proposed examination. (Id. at 6–7.) During the argument on the Application, Vergara’s attorney

 said that the state court claims against Mohapatra and Beard include fraud.

         D.       The Geron Objection

         Geron first notes that the Debtor’s estate is small and has very limited funds. (Geron

 Objection at 2.) Substantially all of the Debtors’ assets have already been sold in a section

 363(b) sale for $85,000. (ECF Doc. # 90, Ex. A (Asset Purchase Agreement).) Geron

 characterizes the Application as “efforts of one creditor who is seeking to prosecute non-estate

 claims against third parties outside of this bankruptcy case and whose efforts will bring no

 benefit to this estate.” (Geron Objection at 2.) Furthermore, Geron contends that Vergara

 improperly seeks discovery in the bankruptcy case for use in the pending state court civil

 litigation against the Mohapatra, Beard and Fly Art.1 (Id.) This, Geron argues, provides a



 1
         The Debtor was also named as a defendant in the state court action, but the action against the Debtor
 remains stayed. Vergara has filed an unsecured claim in the bankruptcy case based on a promissory note for
 $270,577.71. (Claim No. 21-1.)

                                                          2
17-10042-mg       Doc 125      Filed 01/10/19    Entered 01/10/19 14:20:43           Main Document
                                                Pg 3 of 6


 sufficient basis for denying the Application. (Id.) In addition, Geron asserts that the Application

 duplicates his efforts in investigating the Debtor’s financial affairs and in pursuing recovery for

 the creditors. (Id. at 3.) Thus, Geron objects to the Application to the extent that it duplicates his

 ongoing investigative efforts. (Id. at 4.) Further, Geron objects to any request for the turnover of

 privileged material. (Id.)

                                     II.    LEGAL STANDARD

        Rule 2004 of the Federal Rules of Bankruptcy Procedure provides that “[o]n motion of

 any party in interest, the court may order the examination of any entity.” FED. R. BANKR. P.

 2004(a). The examination may relate to “the acts, conduct, or property or to the liabilities and

 financial condition of the debtor, or to any matter which may affect the administration of the

 debtor’s estate, or to the debtor’s right to a discharge. . . .” FED. R. BANKR. P. 2004(b). “The

 attendance of an entity for examination and for the production of documents, whether the

 examination is to be conducted within or without the district in which the case is pending, may

 be compelled as provided in Rule 9016 for the attendance of a witness at a hearing or trial.”

 FED. R. BANKR. P. 2004(c).

        “The purpose of a Rule 2004 examination is to ‘discover the nature and extent of the

 bankruptcy estate in order to distribute the debtor’s assets for the benefit of its creditors.’” In re

 Millennium Lab Holdings, II, LLC, 2016 WL 7048599, at *8 (Bankr. D. Del. Dec. 2, 2016)

 (citation and internal quotation marks omitted); see also In re Enron Corp., 281 B.R. 836, 840

 (Bankr. S.D.N.Y. 2002) (“As a general proposition, Rule 2004 examinations are appropriate for

 revealing the nature and extent of the bankruptcy estate and for ‘discovering assets, examining

 transactions, and determining whether wrongdoing has occurred’”) (citations omitted).

        In granting a Rule 2004 examination request, the Court is required to make a finding of

 good cause for the examination. In re Metiom, Inc., 318 B.R. 263, 268 (S.D.N.Y. 2004). In

                                                    3
17-10042-mg      Doc 125      Filed 01/10/19    Entered 01/10/19 14:20:43          Main Document
                                               Pg 4 of 6


 addition, the court must weigh the relevance of the discovery against the burden it will impose

 on the producing party. In re Coffee Cupboard, 128 B.R. 509, 514 (Bankr. E.D.N.Y. 1991)

 (“Rule 2004 requires that we balance the compelling interests of the parties, weighing the

 relevance of and necessity of the information sought by examination.”); see also In re Texaco, 79

 B.R. 551, 553 (Bankr. S.D.N.Y. 1987) (“[T]he examination should not be so broad as to be more

 disruptive and costly to the [producing party] than beneficial to the [requesting party].”) The

 court’s determination is reviewed for abuse of discretion. Enron, 281 B.R. at 840.

        Once an adversary proceeding, or state court law suit as here, has been commenced, Rule

 2004 discovery is usually not the appropriate means to obtain discovery. See Enron, 281 B.R. at

 840 (“Courts have imposed limits on the use of Rule 2004 examinations . . . under the well-

 recognized rule that once an adversary proceeding or contested matter is commenced, discovery

 should be pursued under the Federal Rules of Civil Procedure and not by Rule 2004.”). Courts

 have found cause for concern “where the party requesting the Rule 2004 examination could

 benefit their pending litigation outside of the bankruptcy court against the proposed Rule 2004

 examinee.” Id. at 842 (collecting cases). The use of a Rule 2004 examination to further

 litigation of a case in state court has been characterized as an “abuse” of the rule. Snyder v.

 Soc’y Bank, 181 B.R. 40, 42 (S.D. Tex. 1994), aff’d sub nom. In re Snyder, 52 F.3d 1067 (5th

 Cir. 1995); see also In re Bennett Funding Grp, Inc., 203 B.R. 24, 28 (Bankr. N.D.N.Y. 1996)

 (“[C]ourts are wary of attempts to utilize FED. R. BANKR. P. 2004 to avoid the restrictions of the

 FED. R. CIV. P. in the context of adversary proceedings.”).

                                        III.   DISCUSSION

        Vergara’s Application does not fulfill the purpose of a Rule 2004 examination. It does

 not seek to “discover the nature and extent of the bankruptcy estate in order to distribute the

 debtor’s assets for the benefit of its creditors.” Millennium, 2016 WL 7048599, at *8. Vergara’s

                                                  4
17-10042-mg       Doc 125      Filed 01/10/19    Entered 01/10/19 14:20:43       Main Document
                                                Pg 5 of 6


 unsecured claim in the bankruptcy case is based on a promissory note. It is only in the state

 court action against Beard, Mohapatra, and Fly Art that the more-difficult-to-prove fraud claim is

 alleged. Vergara is seeking Rule 2004 discovery for the improper purpose of obtaining

 discovery for the pending state court civil litigation.

        During the hearing, it appeared that Vergara’s counsel is solely seeking document

 production from Geron. Vergara’s counsel stated that he is primarily seeking accounting records

 relating to the Debtor. The Court directed Geron’s and Vergara’s counsel to meet and confer in

 an effort to agree on limited document discovery from the Debtor. Despite the automatic stay, a

 chapter 11 debtor is not exempt from discovery obligations in third-party lawsuits, although

 shifting the cost of discovery to the party seeking discovery may be appropriate. See In re

 Residential Capital, LLC, 480 B.R. 529 (Bankr. S.D.N.Y. 2012).

        Vergara’s counsel indicated that the state court judge was reluctant to permit the state

 court action to move forward against the non-debtor defendants while the bankruptcy case is

 pending. While the state court action remains stayed against Bibhu LLC, there is no reason

 under the circumstances here that the action should not move forward against the other

 defendants. Quite clearly, the automatic stay does not apply to Beard, Mohapatra, and Fly Art.

 To the extent that discovery is required from the Debtor in connection with the state court action

 and counsel for Geron and defendants in the state court action cannot resolve a dispute on

 appropriate discovery from the Debtor, the Court’s opinion in Residential Capital, 480 B.R. 529,

 explains a path forward.




                                                   5
17-10042-mg       Doc 125     Filed 01/10/19    Entered 01/10/19 14:20:43       Main Document
                                               Pg 6 of 6


                                       IV.    CONCLUSION
          For the reasons explained above, the Application to take Rule 2004 discovery is

 DENIED.

          IT IS SO ORDERED.

 Dated:     January 10, 2019
            New York, New York

                                               _____  Martin Glenn____________
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge




                                                  6
